DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restriction
Applicant’s election without traverse of group II which includes claims 38-55, in the reply filed on 03/29/2021 is acknowledged.  Further, new claims 56-62 are added, and claims 1-37 are canceled.
Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 09/20/2019 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B).
Allowable Subject Matter
Claims 38-62 are allowed.
The following is an examiner’s statement of reasons for allowed:
For claims 38, 49 and 56, YUN (U.S. 20190089485) discloses that a Discovery Reference Signal (DRS) for synchronization has sufficient transmission opportunities under the condition of LBT, the MulteFire standard defines a Discovery Measurement Timing Configuration (DMTC). The DMTC is a periodic window in which a cell attempts to transmit the DRS; Chang et al. (U.S. 20200045618) disclose the system information block MulteFire (SIB-MF) can be scheduled using the physical downlink control channel (PDCCH). Because of the limited subframes for SIB-MF transmission in both the PDCCH and the physical downlink shared channel (PDSCH), SIB-MF transmission on both the PDCCH and the PDSCH can be limited or bottle-necked; Singh et al. (U.S. 20170359737) disclose that DRS may include primary and secondary synchronization signals to enable a UE 115 to identify the timing and frequency range of a cell. After completing initial cell synchronization, a UE 115 may decode the MIB. The MIB carries a few important 
For claims 39-48, 50-55 and 57-62, the claims are dependent directly/indirectly on claims 38, 49 and 56 respectively.  Therefore, the claims are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  04/10/2021